Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-BG-803

                         IN RE JAY S. WEISS, RESPONDENT.

    An Active Member of the Bar of the District of Columbia Court of Appeals
                         (Bar Registration No. 29652)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (DDN 437-12)

(Submitted September 11, 2019                             Decided October 17, 2019)

    Before BLACKBURNE-RIGSBY, Chief Judge, BECKWITH, Associate Judge, and
WASHINGTON, Senior Judge.

      PER CURIAM: The Board on Professional Responsibility adopted the Ad Hoc

Hearing Committee’s finding that respondent, Jay S. Weiss, violated District of

Columbia Rules of Professional Conduct 1.1(a), 1.1(b), 1.3(a), 1.3(c), 1.4(a),

1.4(b), and 8.4(c), and recommended that respondent be suspended from the

practice of law for ninety days. The Committee found that after respondent agreed

to represent his client in a civil dispute, he failed to do any substantive work on the

matter and repeatedly misled his client about the status of the case. In response to

the client’s multiple inquiries into respondent’s progress, respondent consistently

maintained that he was advancing the client’s interests, including stating falsely
                                          2

that a suit on the client’s behalf had been filed. Respondent also told the client that

he secured a $10,000 settlement offer when, in fact, no settlement offer had been

obtained. Respondent further provided false testimony before the Committee in an

attempt to deceive the Committee about his conversations with the client.



      Both respondent and Disciplinary Counsel filed exceptions to the Board’s

report, but later submitted a joint motion to withdraw the parties’ exceptions,

which we granted.1 Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to

the Board’s report, the Court will enter an order imposing the discipline

recommended by the Board upon the expiration of the time permitted for filing

exceptions.” See also In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . .

there are no exceptions to the Board’s report and recommendation, our deferential

standard of review becomes even more deferential.”). We have reviewed the

record and conclude that the Board’s findings of fact are supported by substantial

evidence of record, and its recommended disposition is warranted. See In re Viehe,
762 A.2d at 543.




      1
        We also ordered the matter to be submitted for decision, without oral
argument by either party.
                                         3

      Accordingly, it is ordered that respondent, Jay S. Weiss, is suspended from

the practice of law in the District of Columbia for ninety days. The period of

respondent’s suspension shall run from the date on which he files the affidavit

required by D.C. Bar R. XI, § 14(g). We direct respondent’s attention to the

responsibilities of suspended attorneys set forth in D.C. Bar R. XI, §§ 14 and 16.



                                                          So ordered.